 

MEMORANDUM OF UNDERSTANDING

The undersigned parties to the action now pending in the Third Judicial District
Court in and for Summit County, Utah (the "Court"), entitled Pennsylvania Avenue
Partners LLC v. United Park City Mines Co., et al., Case No. 030500337 (the
"Action"), have reached an agreement in principle providing for the settlement
of the Action on the terms and subject to the conditions set forth below.

WHEREAS, on or about February 22, 2002, United Park City Mines Co. ("UPK")
announced that Capital Growth Partners LLC ("Capital Growth") had agreed to
acquire up to 100% of the outstanding stock of UPK for $25.00 per share (the
"Initial Acquisition");

WHEREAS, on or about August 26, 2002, UPK and Capital Growth agreed to change
the transaction form of the Initial Acquisition to a merger of UPK into a
subsidiary of Capital Growth (the "Initial Merger");

WHEREAS, on or about October 2, 2002, UPK announced that it had terminated the
Initial Merger;

WHEREAS, on or about May 15, 2003, UPK announced that it and Capital Growth had
agreed to reinstate the Initial Merger but at a new price of $21.00 per share
(the "Merger");

WHEREAS, on or about May 28, 2003, the Action was filed as a putative class
action on behalf of holders of UPK common stock naming as defendants UPK and its
Board of Directors (collectively, "Defendants");

WHEREAS, the Action seeks relief based on the allegations that the Merger
constitutes self-dealing and a breach of the fiduciary duties owed to the Class
by the Defendants, including claims that Defendants failed to include an
effective fiduciary out in the Agreement and Plan of Merger dated August 26,
2002, as amended and restated by the Reinstatement of Agreement and Plan of
Merger dated as of May 12, 2003 (collectively, the "Merger Agreement"), failed
to provide for the approval of the Merger by a majority of the minority
stockholders of UPK, failed to provide stockholders with all material
information concerning the Merger and agreed to an excessive termination fee;

WHEREAS, on or about June 5, 2003, UPK filed with the Securities and Exchange
Commission ("SEC") and subsequently mailed to its stockholders a definitive
Schedule 14C Information Statement informing UPK's stockholders that the Merger
is scheduled to close on June 26, 2003;

WHEREAS, on or about June 6, 2003, the parties agreed to conduct expedited
discovery between June 10 and June 17, 2003, and further agreed to schedule an
injunction hearing for June 20, 2003, and the Court subsequently issued an order
to that effect;

WHEREAS, the parties requested that various categories of documents be produced
by both sides, in response to which the parties served thousands of pages of
documents on each other between June 10-13, 2003;

WHEREAS, on or about June 12, 2003, plaintiff took the deposition of Bernard
Falk, the person most knowledgeable on behalf of UPK regarding the Merger;

WHEREAS, on or about June 13, 2003, plaintiff took the deposition of defendant
Joseph Lesser, the Chairman of the Board of UPK and the managing partner of
UPK's majority shareholder;

WHEREAS, on or about June 13, 2003, plaintiff took the deposition of defendant
Rothwell, the Chief Executive Officer of UPK;

WHEREAS, on or about June 14, 2003, Defendants took the deposition of Thomas
Kirchner, the person most knowledgeable on behalf of plaintiff regarding
plaintiff's purchase of UPK stock and the allegations raised in the Action;

WHEREAS, between June 6, 2003 and the present the parties participated in
negotiations which have resulted in revisions to the terms of the Merger and
supplemental disclosures relating thereto as detailed herein;

WHEREAS, plaintiff and its counsel have determined that settlement of the Action
on the terms reflected in this Memorandum of Understanding is fair, reasonable
and adequate and in the best interest of UPK's stockholders;

WHEREAS, Defendants deny the allegations and all other charges of wrongdoing or
liability arising out of any conduct, statements, acts or omissions relating to
the Merger that were or could be alleged in the Action, and specifically deny
that the terms of the Merger constitute self-dealing or violate Defendants'
fiduciary duties or that any additional disclosure is required under SEC rules
or any applicable legal principle; and

WHEREAS, notwithstanding their belief that the allegations are without merit,
Defendants have concluded it is desirable that the claims against them be
settled on the terms reflected in this Memorandum of Understanding, and have
agreed solely in the context of settlement to make certain revisions to the
terms of the Merger and supplemental disclosures relating thereto, without any
admission that such revisions or disclosures were required or were material to
stockholders.

NOW, THEREFORE, following discussions among counsel, there have been
negotiations between the parties which have resulted in their reaching an
agreement in principle providing for the settlement of the Action on the terms
and conditions set forth below (the "Settlement").

 1. Plaintiff has alleged that the Merger Agreement does not contain an
    effective "fiduciary out" provision, that the Merger Agreement should but
    does not provide for the approval of the Merger by a majority of the
    minority stockholders of UPK, and that the Merger Agreement contains an
    excessive termination fee. UPK agrees to modify the terms of the Merger
    Agreement, as follows:

> > (a) Section 7.01(e) of the Merger Agreement is amended to read in its
> > entirety as follows:
> > 
> > > > > > "(e) by the Company or the Seller in the event that at least three
> > > > > > (3) business days prior to the Merger Closing, the Company or the
> > > > > > Seller has received a Superior Offer and the Board of Directors of
> > > > > > the Company determines, in the exercise of its business judgment, to
> > > > > > accept the Superior Offer;"
> > 
> > (b) Section 7.03 of the Merger Agreement is amended to read in its entirety
> > as follows:
> > 
> > > > > > "If (I) this Agreement shall have been validly terminated by the
> > > > > > Company or the Seller pursuant to Section 7.01(e) and (ii) the
> > > > > > Shares are purchased (or cancelled in a merger transaction) pursuant
> > > > > > to the Superior Offer, the Purchaser shall be paid an amount equal
> > > > > > to its actual out of pocket fees and costs not to exceed $2.5
> > > > > > million, which amount shall be paid pro rata by all stockholders of
> > > > > > the Company out of the consideration received pursuant to the
> > > > > > consummated Superior Offer. Additionally, Seller shall also return
> > > > > > to Purchaser Seller’s pro rata portion of the Purchaser Payments
> > > > > > (i.e., $1,886,649) and the Reinstatement Payment (i.e., $300,000)
> > > > > > upon the close of the Superior Offer."
> > 
> > (c)
> > 
> > Section 10.18 of the Merger Agreement is amended by adding the following new
> > subsection (f):
> > 
> > 
> > 
> > > > > > "(f) The following definitions from the Purchase Agreement, for
> > > > > > purposes of this Agreement, shall be amended in their entirety to
> > > > > > read as follows:
> > > > > > 
> > > > > > ‘Superior Offer’ means an Acquisition Proposal that the Board of
> > > > > > Directors determines, in the exercise of its business judgment, is a
> > > > > > credible cash offer, with a deposit appropriate under the
> > > > > > circumstances, from a reputable entity in an amount that materially
> > > > > > exceeds the Purchaser’s offer of $21 per share that can be closed at
> > > > > > the same time as the Merger Closing without contingencies,
> > > > > > accompanied by, evidence of substantial present net worth and
> > > > > > capability to close such as financial statements, commitments from
> > > > > > reputable financial institutions for any required financing and a
> > > > > > history of transactions closed.
> > > > > > 
> > > > > > ‘Acquisition Proposal’ means any proposal to (i) acquire the Company
> > > > > > or all of its shares of outstanding stock, (ii) acquire all, or
> > > > > > substantially all, of the Company’s assets or (iii) merge,
> > > > > > consolidate or engage in a similar corporate transaction with
> > > > > > respect to the Company.
> > 
> > (d) "The text of Section 5.07 of the Merger Agreement is hereby deleted in
> > its entirety and replaced by the text of Section 6.4(b) of the Purchase
> > Agreement."

UPK agrees to disclose these modifications to the terms of the Merger Agreement
via filing with the SEC a Form 8-K immediately after the Court’s preliminary
approval of this settlement. UPK agrees to make certain further disclosures in
the aforementioned Form 8-K concerning the Stockholder Expenses and fees payable
to the Company’s financial advisor in connection with the Merger. In addition,
UPK declares herein, based upon the letters attached hereto, and agrees to
disclose in the aforementioned Form 8-K, that holders of 47.6% of shares held by
stockholders other than Loeb XL (collectively, "Minority Shares") have supported
the Merger in writing, and that no stockholder, other than plaintiff, has
informed UPK of any objections to the Merger. Defendants acknowledge that the
decision to modify the terms of the Merger and to make the disclosures and
declaration, all as noted above, was a direct result of the prosecution of the
Pennsylvania Avenue Partners action, and the extensive negotiations between
counsel for plaintiff and Defendants. The revisions to the Merger Agreement
agreed to as part of the Settlement are contained in the Form 8-K attached
hereto and incorporated by reference herein.

2. The parties to the Action will prepare and execute an appropriate Stipulation
of Settlement (the "Stipulation") and such other documentation as may be
required to obtain final Court approval of the Settlement and the dismissal of
the Action upon the terms outlined in this Memorandum of Understanding
(collectively, the "Settlement Documents") as soon as possible. The Stipulation
will expressly provide, inter alia: (i) for a non-opt out certification under
Rule 23(b)(2) of the U.R.C.P. for settlement purposes only of the class of all
persons who owned UPK stock as of June 26, 2003 or the date the Merger closes,
whichever is later, under Rule 23 of the Utah Rules of Civil Procedure; (ii) for
entry of a judgment of dismissal with prejudice; and (iii) for a release and
settlement of all past, present and future known and unknown claims for damages,
injunctive relief, or any other remedies against Defendants, UPK, Loeb Partners
Realty, LLC, Loeb XL, Capital Growth and their respective predecessors,
successors, parents, subsidiaries, affiliates, partners and agents (including,
without limitation, any investment bankers, accountants, insurers, reinsurers,
attorneys or advisors and any past, present or future officers, directors and
employees of any of the foregoing, and their predecessors, successors, parents,
subsidiaries, affiliates, agents, and their subsidiaries, affiliates and agents)
which have been or could have been asserted by any member of the proposed Class,
including class, derivative, individual or other claims, in state or federal
court based upon, arising from, or related to any matter related to the Initial
Acquisition, Initial Merger, Merger or Merger Agreement or discussed in the
Information Statement or any disclosure related thereto or the actual or alleged
acts or omissions of Defendants relating to the Merger, including, without
limitation, any allegations of self-dealing, breach of fiduciary duty or
misrepresentations and/or omissions in the Information Statement and exhibits
thereto, in the prior Form 8-Ks or other SEC Filings, in the Form 8-K referred
to in paragraph 1 above or any matter that could have been asserted in the
Action regarding self-dealing or breach of fiduciary duty or failure to disclose
material facts (the "Released Claims"). The Stipulation shall include an express
waiver of any limitation on the scope of the release under the provisions of
California Civil Code Section 1542 and/or any other provision of the law of any
other jurisdiction, if applicable. Plaintiff and his counsel represent that they
are not aware of any alleged acts of self-dealing or breaches of fiduciary duty
concerning any other UPK filings or press releases beyond those alleged in this
Action. The Stipulation shall further provide that Defendants have denied and
continue to deny that they have committed or attempted to commit any violations
of law, self-dealing or breaches of any duty owed to UPK or its stockholders or
otherwise.

3. Any notice of the proposed Settlement that is required to effect a final
settlement for approval by the Court shall be provided at Defendants' expense.
The parties shall set forth the manner in which the notice requirement shall be
satisfied in the Stipulation.

4. The Settlement is subject to: (a) the drafting and execution of the
Settlement Documents; (b) final Court approval of the Settlement and dismissal
of the Action with prejudice and without awarding costs to any party (except as
provided in paragraph 5 below); and (c) consummation of the Merger or the
closing of a Superior Offer. This Memorandum of Understanding (including the
recitals set forth above) shall be null and void and of no force and effect
should any of these conditions not be met and, in that event, this Memorandum of
Understanding shall neither be deemed to prejudice in any way the positions of
the parties with respect to the Action nor entitle any party to recover any
costs or expenses incurred in connection with the implementation of the
Memorandum of Understanding. In such event, neither the existence of this
Memorandum of Understanding nor its contents shall be admissible in evidence or
shall be referred to for any purpose except as required by this Memorandum of
Understanding.

5. After agreeing to take the actions set forth above, plaintiff and Defendants
discussed the attorneys’ fees and costs that plaintiffs’ counsel would seek in
this matter. Plaintiff’s counsel agrees to reduce the fee it would typically
seek in like circumstances and to accept attorneys’ fees in the total sum of
$100,000 and reimbursable expenses and costs in the total sum of $5,000, with
such fees and expenses to be paid by Defendants in the event of, and immediately
upon, the closing of the Merger or a closing of a Superior Offer. Defendants
agree that such reduced amounts are fair and appropriate and agree to pay such
amounts in the event of, and immediately upon, the closing of the Merger or a
closing of a Superior Offer. In the event that the judgment is reversed or
modified on appeal, plaintiff's counsel shall refund to Defendants the advanced
amount and all interest accrued or accumulated thereon.

6. While retaining their right to deny liability, the Action is being settled
voluntarily by the parties after consultation with competent legal counsel. The
releases between the parties will include releases of all counsel in the Action.

7. This Memorandum of Understanding may be modified or amended only by a writing
signed by all of the signatories hereto.

8. The plaintiff and his counsel represent and warrant that none of plaintiff's
claims or causes of action referred to in this Memorandum of Understanding or
that could have been alleged in the Action have been assigned, encumbered or in
any manner transferred in whole or in part.

9. Except as otherwise provided herein, this Memorandum of Understanding shall
be binding upon and shall insure to the benefit of the parties and their
respective agents, successors, executors, heirs and assigns.

10. By signing this Memorandum of Understanding, plaintiff's counsel represent
and warrant that the named plaintiff is a stockholder of UPK.

11. The parties agree to take all reasonable and necessary steps to
expeditiously implement the terms of this agreement and to complete the
Settlement. In this regard, the parties shall present to the Court on Friday,
June 20, 2003, at 9:00 AM, a motion for preliminary approval of this settlement,
a motion and stipulation to certification of a non-opt out certification under
Rule 23(b)(2) of the U.R.C.P. for settlement purposes only, and a motion for
approval of the form of notice of settlement and to set hearing on final
approval at the earliest possible date. Pending final approval of this
Settlement, plaintiff and his counsel shall not further prosecute this action.

12. The facsimile signatures appearing below shall have the same force and legal
effect as original signatures.

[SIGNATURES APPEAR ON THE NEXT FOLLOWING PAGES]

> > This Memorandum of Understanding is dated this 19th day of June, 2003.

UNITED PARK CITY MINES COMPANY

By: /s/Hank Rothwell

Hank Rothwell, President

> > > > > > > > > > > >  

/s/ Joseph S. Lesser

Joseph S. Lesser, individually

 

/s/ Alan L. Gordon

Alan L. Gordon, individually

> > > > > > > > > >  

/s/ Ronald S. Krolick

Ronald S. Krolick, individually

 

/s/ Mark Mashburn

Mark Mashburn, individually

 

/s/Hank Rothwell

Hank Rothwell, individually

 

/s/ Peter Duncan

Peter Duncan, individually

 

PENNSYLVANIA AVENUE PARTNERS, LLC

 

By: /s/

Thomas Kirchner, Manager

 

MILBERG WEISS BERSHAD HYNES & LERACH LLP

By: /s/ Randall J. Baron

Randall J. Baron, Partner